Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claim s 1-20 of this application is patentably indistinct from claims 1-20 of Application No. 15/427840. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-3, 6 and 19 and 20  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/666720 herein Gersons in view of Palanciuc et al hereinafter Palanciuc (US 20170098245 ). 
Referring to Claim 1.  Gersons discloses computer-implemented method comprising using at least one hardware processor to: store a plurality of stored clusters in a master table in a memory (refer to Claim 1), wherein each stored cluster comprises a persistent master identifier that is associated with a plurality of user device identifiers; receive, from one or more servers, one or more received clusters (refer to Claim 1), wherein each received cluster comprises a plurality of user device identifiers; and, for each of the one or more received clusters (refer to Claim 1), compare the plurality of user device identifiers in the received cluster with the plurality of user device identifiers in the plurality of stored clusters to match any overlapping user device identifiers between the received cluster and any stored clusters (refer to Claim 1), and, in response to matching one or more overlapping user device identifiers, when all of the matching one or more overlapping user device identifiers are in only a single stored cluster, update the master table to associate the persistent master identifier of the single stored cluster with the plurality of user device identifiers in the received cluster (refer to claim 1 and claim 4), and, 
when the matching one or more overlapping user device identifiers are matched across two or more stored clusters (refer to claim 5), when one of the two or more stored clusters has more overlapping user device identifiers than any other of the two or more stored clusters (claim 1), update the master table to associate the persistent master identifier of the one stored cluster with the plurality of user device identifiers in the received cluster (refer to claim 1) 

	Palanciuc, in analogous art, discloses when none of the two or more stored cluster has more overlapping user device identifiers than other of the two or more stored clusters, apply one or more heuristics to select one of the two or more stored cluster (randomly selection, par 0068), and update the master table to associate the persistent master identifier of the selected store cluster with the plurality of user device identifiers in the received cluster (equal, weight, so random identifier is to be selected from the cluster identifier, updated cluster identifier, refer to par 0068).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gersons with Palanciuc because Palanciuc’s teaching would allow the system of Gersons to efficiently identifying customer device association in the large scales system environment.  
Referring to Claim 2.  Gersons and Palanciuc disclosed the method of Claim 1, Palanciuc discloses wherein applying one or more heuristics comprises weighting the matched one or more overlapping user device identifiers differently according to the one or more heuristics (refer to par 0068).

Referring to Claim 3.  Gersons and Palanciuc disclosed the method of Claim 2, Gersons discloses wherein applying one or more heuristics comprises weighting overlapping user device identifiers that are based on a device identifier, application identifier, or system identifier higher than overlapping user device identifiers that are based on a cookie identifier (refer to Claim 6).


Referring to Claim 6. Gersons and Palanciuc disclosed the method of Claim 1, Palanciuc discloses wherein applying one or more heuristics comprises, when the one or more heuristics are unable to differentiate between the two or more stored clusters, randomly selecting one of the two or more stored clusters (refer to par 0068).

Referring to Claim 19 and 20, claims are rejected under similar rational as claims 1.  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khanwalkar et al hereinafter Khanwalker (IS 10,091,312) in view of Palanciuc et al hereinafter Palanciuc (US 20170098245 ). 

Referring to Claim 1.  Khanwalker discloses computer-implemented method comprising using at least one hardware processor to: store a plurality of stored clusters in a master table in a memory (refer to Col 15, Lines 54-56), wherein each stored cluster comprises a persistent master identifier that is associated with a plurality of user device identifiers; receive, from one or more servers, one or more received clusters (refer to Col 9, Lines 27-30), wherein each received cluster comprises a plurality of user device identifiers; and, for each of the one or more received clusters (refer to Col  8, Lines 35-55, and Lines 55-65), compare the plurality of user device identifiers in the received cluster with the plurality of user device identifiers in the plurality of stored clusters to match any overlapping user device identifiers between the received cluster and any stored clusters (multiple DPID is compared to the unique UPID and compare the identifier inside the DPID to cross reference, determine and reduce the identity fragmentation and improve the customer relationship, refer to Col 27, Lines 14-35), and, in response to matching one or more overlapping user device identifiers, when all of the matching one or more overlapping user device identifiers are in only a single stored cluster, update the master table to associate the persistent master identifier of the single stored cluster with the plurality of user device identifiers in the received cluster (refer to Col 25, Lines 40-42, Col 29, Lines 29-31), and, 

	Khanwalker did not explicitly disclosing when none of the two or more stored cluster has more overlapping user device identifiers than other of the two or more stored clusters, apply one or more heuristics to select one of the two or more stored cluster, and update the master table to associate the persistent master identifier of the selected store cluster with the plurality of user device identifiers in the received cluster.  
	Palanciuc, in analogous art, discloses when none of the two or more stored cluster has more overlapping user device identifiers than other of the two or more stored clusters, apply one or more heuristics to select one of the two or more stored cluster (randomly selection, par 0068), and update the master table to associate the persistent master identifier of the selected store cluster with the plurality of user device identifiers in the received cluster (equal, weight, so random identifier is to be selected from the cluster identifier, updated cluster identifier, refer to par 0068).  

Referring to Claim 2.  Khanwalker and Palanciuc disclosed the method of Claim 1, Palanciuc discloses wherein applying one or more heuristics comprises weighting the matched one or more overlapping user device identifiers differently according to the one or more heuristics (refer to par 0068).

Referring to Claim 3.  Khanwalker and Palanciuc disclosed the method of Claim 2, Khanwalker and Palanciuc discloses wherein applying one or more heuristics comprises weighting overlapping user device identifiers that are based on a device identifier, application identifier, or system identifier higher than overlapping user device identifiers that are based on a cookie identifier (Khanwalker refer to Col 28, Lines 10-20, Palanciuc: certain location, par 0017).

Referring to Claim 4.  Khanwalker and Palanciuc disclosed the method of Claim 2, Khanwalker discloses wherein applying one or more heuristics comprises weighting overlapping user device identifiers that are located in a same geographic area higher than overlapping user device identifiers that are not located in a same geographic area (Khanwalker, refer to Col 43, Lines 45-55, Col 44, Lines 4-15, Col 31, Lines 10-35).

Referring to Claim 5.  Khanwalker and Palanciuc disclosed the method of Claim 2, Khanwalker discloses wherein applying one or more heuristics comprises weighting a stored cluster that comprises more user device identifiers over a stored cluster that comprises fewer user device identifiers (Khanwalker refer Col 28, lines 10-20).

Referring to Claim 6. Khanwalker and Palanciuc disclosed the method of Claim 1, Palanciuc wherein applying one or more heuristics comprises, when the one or more heuristics are unable to differentiate between the two or more stored clusters, randomly selecting one of the two or more stored clusters (refer to par 0068).

Referring to Claim 7.  Khanwalker and Palanciuc disclosed the method of Claim 1, Khanwalker discloses the wherein each of the plurality of user device identifiers, in each of the plurality of stored clusters and each of the one or more received clusters, is associated with one or more attributes, and wherein the method further comprises using the at least one hardware processor to, for each of the one or more received clusters, in response to not identifying any overlapping user device identifiers: compare the attributes in the received cluster with the attributes in plurality of stored clusters to match any overlapping attributes between the received cluster and any stored clusters; and, in response to matching one or more overlapping attributes (Khanwalker , refer to Col 11, Lines 20-30), 
when all of the matching one or more overlapping attributes are in only a single stored cluster, update the master table to associate the persistent master identifier of the single stored 
when the matching one or more overlapping attributes are matched across two or more stored clusters, when one of the two or more stored clusters has more overlapping attributes than any other of the two or more stored clusters (Khanwalker , refer to Col 29, lines 13, and Lines 20-25, Lines 39-45 with higher probability pattern, and/or number of the match identifier hit exceed than max, refer to Col 37, Lines 15-25, 40-44, and its based from received device profile to the store profiles, Col 38, Lines 23-25, Col 25, Lines 50-58, Col 26, Lines 47-55), update the master table to associate the persistent master identifier of the one stored cluster with the plurality of user device identifiers in the received cluster (Khanwalker , refer to Col 30, Lines 53-60), and, 
when none of the two or more stored clusters has more overlapping attributes than any other of the two or more stored clusters, select one of the two or more stored clusters based on additional criteria, and update the master table to associate the persistent master identifier of the selected stored cluster with the plurality of user device identifiers in the received cluster (Palanciuc, discloses par 0068).

Referring to Claim 8.  Khanwalker and Palanciuc disclosed the method of Claim 7, Khanwalker further discloses comprising using the at least one hardware processor to, for each of the one or more received clusters, in response to not identifying any overlapping user device identifiers and any overlapping attributes: generate a new unique persistent master identifier; and store the received cluster as a new stored cluster in the memory, wherein the new stored cluster comprises the new unique persistent master identifier in association with the plurality of user device identifiers in the received cluster (refer to Col 26, Lines 55-60).

Referring to Claim 9.  Khanwalker and Palanciuc disclosed the method of Claim 7, Khanwalker discloses wherein the one or more attributes comprise a device model (refer to Col 11, Lines 5-15).

Referring to Claim 10.  Khanwalker and Palanciuc disclosed the method of Claim 7, Khanwalker discloses wherein the one or more attributes comprise a visited Internet Protocol (IP) address (refer to Col 10, Lines 1-10).

Referring to Claim 11. Khanwalker and Palanciuc disclosed the method of Claim 7, Khanwalker discloses wherein the one or more attributes comprise a frequency of an occurrence of at least one of the one or more attributes (refer to Col 11, Lines 20-30).

Referring to Claim 12.  Khanwalker and Palanciuc disclosed the method of Claim 11, Khanwalker discloses wherein selecting one of the two or more stored clusters based on additional criteria comprises selecting the one of the two or more stored clusters with a highest frequency in the one or more attributes associated with its plurality of user device identifiers (refer to Col 11, Lines 30-45, Col 12, Lines 30-60).
   
Referring to Claim 13.  Khanwalker and Palanciuc disclosed the method of Claim 7, Khanwalker discloses wherein the one or more attributes comprise a time of an occurrence of at least one of the one or more attributes (refer to Col 11, Lines 35-46).

Referring to Claim 14.  Khanwalker and Palanciuc disclosed the method of Claim 13, Khanwalker discloses wherein selecting one of the two or more stored clusters based on additional criteria comprises selecting the one of the two or more stored clusters with a most recent time in the one or more attributes associated with its plurality of user device identifiers (refer to Col 11, Lines 10-20).

Referring to Claim 15.  Khanwalker and Palanciuc disclosed the method of Claim 7, Khanwalker discloses wherein the one or more attributes comprise a user agent string (refer to Col 28, Lines 45-50).

Referring to Claim 16.  Khanwalker and Palanciuc disclosed the method of Claim 7, Palanciuc discloses wherein selecting one of the two or more stored clusters based on additional criteria comprises, when the additional criteria are unable to differentiate between the two or more stored clusters, randomly selecting one of the two or more stored clusters (refer to par 0068).

Referring to Claim 17.  Khanwalker and Palanciuc disclosed the method of Claim 1, Khanwalker discloses wherein the plurality of user device identifiers in one or more of the plurality of stored clusters or one or more received clusters comprise at least one of a media access control (MAC) address, a serial number, an open device identification number (ODIN), a unique device identifier (UDID), a globally unique identifier (GUTD), and an international mobile equipment identity (IMEI) (refer to Col 10, Lines 34-55, Col 9, Lines 60- Col 10, Lines 10).

Referring to Claim 18.  Khanwalker and Palanciuc disclosed the method of Claim 1, Khanwalker discloses wherein updating the master table to associate the persistent master identifier of a stored cluster with the plurality of user device identifiers in the received cluster comprises deleting any user device identifiers in the stored cluster that do no overlap with user device identifiers in the received cluster (refer to Col 38, Lines 27, Lines 64- Col 39, Lines 23).

Referring to Claim 19 and 20, claims are rejected under similar rational as claims 1-18.  












Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAREN C TANG/Primary Examiner, Art Unit 2447